Citation Nr: 1108659	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-36 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1972 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes that the appellant's claim of entitlement to service connection for depression and anxiety was previously denied in a December 2004 rating decision.  However, the evidence associated with the claims file since the issuance of such previous denial includes additional service personnel records, which were received in November 2006.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

In the instant case, the Board finds that the newly received service personnel records contain additional information regarding the circumstances surrounding the appellant's confinement during service.  In this regard, the Board notes that copies of the appellant's service personnel records, which he submitted, were considered in the December 2004 rating decision.  However, the complete set of his service personnel records received in November 2006 includes additional information regarding his confinement.  Therefore, the newly received service personnel records fall within the scope of 38 C.F.R. § 3.156(c) and, as such, the appellant's claim will be reviewed on a de novo basis.

The Board notes that the RO originally adjudicated the issue as entitlement to service connection for depression and anxiety and, later, entitlement to service connection for posttraumatic stress disorder (PTSD), to include depression and anxiety.  However, the medical evidence of record reveals diagnoses of additional acquired psychiatric disorders, to include mood disorder, schizoaffective disorder, panic disorder with agoraphobia, and depression.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.

The appellant and his friend provided testimony before the undersigned Veterans Law Judge sitting at the RO in December 2010; a transcript of the hearing has been associated with the appellant's claims file.  At the time of his Board hearing, the appellant submitted additional evidence relevant to the claim on appeal.  A waiver of agency of original jurisdiction (AOJ) consideration accompanied the evidence.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider the newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim of entitlement to service connection for an acquired psychiatric disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board initially finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration (SSA).  As indicated by the appellant in a November 2007 submission and at his December 2010 Board hearing, he was awarded SSA disability benefits based, in part, on his acquired psychiatric disorder.  In this regard, the appellant submitted an October 2007 SSA decision indicating that he was deemed disabled due to, among other disabilities, a history of schizoaffective disorder versus major depressive disorder with psychotic features, anxiety disorder, and borderline personality disorder.  As such, a remand is necessary in order to obtain any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Board further notes that the appellant has reported treatment at the Portland, Oregon, VA Medical Center as well as through private physicians.  Records have been requested or obtained from Dr. Utt, Adventist Medical Center, Providence Portland Medical Center, Clackamas County Community Health Division, and the Bridge City Family Medical Clinic.  Additionally, records from the Portland VA Medical Center dated through September 2008 are of record.  Therefore, the appellant should be given the opportunity to identify any additional treatment records relevant to his claim, and any identified records, to include those from the Portland VA Medical Center dated from September 2008 to the present, should be obtained for consideration in his appeal.

The Board also finds that a remand is necessary in order to afford the appellant a VA examination so as to determine the current nature and etiology of his acquired psychiatric disorder.  In this regard, he has contended that he developed such disorder as a result of his time in the military, to include his treatment while in confinement.  Specifically, he alleges that, he was absent without leave and, when he turned himself in, he was assaulted by a Marine and/or guard and was placed in solitary confinement before being discharged from service.  The appellant claims that such experiences resulted in his current acquired psychiatric disorder.

The appellant's service personnel records reveal that he was absent without leave from August 15, 1972, until September 18, 1972.  Such also show that he was transferred to the Great Lakes, Illinois, facility from the Bremerton, Washington, facility on October 3, 1972.  It was noted that the appellant was placed in confinement on October 4, 1972, for safekeeping pending disciplinary action.  He was given a summary court-martial on October 20, 1972, which resulted in restriction to the limits of his duty station for 30 days.  The appellant was discharged in November 1972 under honorable conditions due to unsuitability with a diagnosis of passive-dependent personality.

The appellant's service treatment records are negative for any complaints, treatment, or diagnoses referable to an acquired psychiatric disorder.  However, a September 1972 letter from Dr. Utt, a private physician, reflects that, following a psychiatric evaluation, he diagnosed the appellant with a personality disorder, noting that he showed gross immaturity and emotional instability with patterns of impulsivity and impaired judgment.  Thereafter, in October 1972, the appellant was seen for a psychiatric consultation at the Correctional Center in Great Lakes, Illinois.  Following an evaluation and review of Dr. Utt's letter, the psychologist diagnosed passive-dependent personality and noted that it was unlikely that the appellant's personality deficiencies would be ameliorated by prolonged confinement and, in fact, it was quite possible that such action might have a deleterious effect on his mental health.    

In support of his claim, the appellant submitted copies of letters he wrote to his girlfriend while he was in military service.  Such reflect the appellant's descriptions of his life in the military, to include his imprisonment.  They also reveal complaints of nightmares, difficulty sleeping, and depression.

In an effort to substantiate the appellant's allegations pertaining to the circumstances surrounding his confinement, the AOJ requested any relevant information from the Naval Criminal Investigative Service and the Office of the Judge Advocate General of the Department of the Navy; however, in August 2009 and October 2009, respectively, the AOJ received negative replies.

Post-service treatment records reveal numerous diagnoses of acquired psychiatric disorders, to include mood disorder, schizoaffective disorder, panic disorder with agoraphobia, and depression.  Additionally, VA treatment records reflect that the appellant had been diagnosed with PTSD related to childhood physical abuse and alleged military imprisonment.  Therefore, based on the foregoing, the Board finds that a remand is necessary in order to afford the appellant a VA examination so as to determine the nature and etiology of his acquired psychiatric disorder, to include whether such is related to his experiences during his military service, to include his confinement.  With regard to the appellant's diagnosis of passive-dependent personality in service, the Board notes that, generally, a personality disorder is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Therefore, in rendering an opinion regarding the etiology of the appellant's acquired psychiatric disorder, the VA examiner should also offer an opinion as to whether his passive-dependent personality disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant identify any outstanding treatment records relevant to his acquired psychiatric disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Portland VA Medical Center dated from September 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the appellant should be afforded an appropriate VA examination to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all of the appellant's acquired psychiatric disorders that meet the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the appellant's military service, to include his in-service confinement.

The examiner should also offer an opinion as to whether it is at least as likely as not that the appellant's passive-dependent personality disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.

In offering any opinion, the examiner must consider the full record, to include the appellant's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


